Citation Nr: 0008279	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-08 658 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for paranoid 
schizophrenia.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from June 1978 to February 
1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 rating decision of the New York, New 
York Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran and an observer appeared at a hearing 
before a Member of the Board at the RO in January 2000.


REMAND

The Board notes that the RO, in May 1997, attempted to obtain 
the veteran's service medical records from the National 
Personnel Records Center (NPRC).  No medical records were 
available.  Subsequently, the RO obtained the veteran's 
service personnel records.  These records include 2 pages of 
medical notations.  Additionally, in various statements, the 
veteran has reported that she was hospitalized while 
attending the United States Army Military Academy Preparatory 
School in Fort Monmouth, New Jersey and while at the United 
States Military Academy at West Point, New York.   The United 
States Court of Appeals for Veterans Appeals (Court) has 
stated that the VA is responsible for providing records that 
are in the control of the Federal Government.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).  Accordingly, the case 
is REMANDED to the RO for the following:

1.  The RO should contact the military 
medical facilities at both the United 
States Army Military Academy Preparatory 
School in Fort Monmouth, New Jersey and 
the United States Military Academy at 
West Point, New York and request all 
medical records of the veteran. 

2.  The RO should again contact the 
National Personnel Record Center and 
request service medical records for the 
veteran.   

3.  The veteran is reminded that if she 
has any additional evidence relating to 
her disorder to service, that evidence 
must be submitted.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




